DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adie(US Publication 2010/0028611) in view of Lake et al.(US Publication 2012/0276341).
Adie et al. discloses a method of making laminated board by embossing a web in a nip between two intermeshed rolls, and bonding it to another web.(Figure 1)  Both the embossed web and the web joined to it can be paper.  The reference does not disclose the embosser having teeth aligned in the machine direction or the height of the teeth relative to the width.  Adie et al. does disclose that any suitable pattern can be used for the embossing pattern.[0049]  Lake et al. discloses it is known to emboss a paper by using a pattern of flutes aligned in the machine direction.(Figure 5)  The height of the flutes can be 0.5-17 mm, and the width can be 0.1-1 mm(twice the radius).[0113] This is a ratio of height to width of up to 17.   It would have been obvious to one of ordinary skill in the art at the time of filing to emboss the web of Adie et 
Regarding claim 19, Adie et al discloses conditioning the web prior to embossing.[0094]
Regarding claim 20, Adie et al. discloses applying adhesive to the raised pattern.[0101]  This would apply a continuous line of adhesive to each apex.
Regarding claims 22 and 23, the conditioning station applies steam to the web prior to embossing.[0094]  The application of steam would apply heat and moisture to the web.
Regarding claim 24, Adie et al. discloses drying the web after embossing.(11,12)
Regarding claim 25, Adie et al. discloses structures facing in opposite directions(Figure 2) as does Lake et al.(Figure 16A)
Regarding claim 26, Lake et al. shows the embosser embosses the length of both legs to be the same.(Figure 16A)
Claims 21, 31, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adie et al. and Lake et al. as applied to claim 18 and 30 above, and further in view of Watanabe(JP 2000202930).

Regarding claim 33, Adie et al. discloses structures facing in opposite directions(Figure 2) as does Lake et al.(Figure 16A)
Regarding claim 34, Lake et al. shows the embosser embosses the length of both legs to be the same.(Figure 16A)
Response to Arguments
Applicant’s arguments, see response, filed 2/16/21, with respect to claims 18-20 and 22-26 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Adie et al. and Lake et al.
Applicant’s arguments with respect to claim(s) 18-26, 31, 33, and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746